In the

      United States Court of Appeals
                 For the Seventh Circuit
                     ____________________ 
No. 13‐1736 
UNITED STATES OF AMERICA, 
                                                   Plaintiff‐Appellee, 

                                  v. 

MICHAEL HENDERSON, 
                                               Defendant‐Appellant. 
                     ____________________ 

         Appeal from the United States District Court for the 
            Northern District of Illinois, Eastern Division. 
         No. 1:11‐cr‐00074‐1 — Samuel Der‐Yeghiayan, Judge. 
                     ____________________ 

    ARGUED SEPTEMBER 24, 2013 — DECIDED DECEMBER 4, 2013 
                  ____________________ 

     Before POSNER, TINDER, and HAMILTON, Circuit Judges. 
     TINDER,  Circuit  Judge.  Michael  Henderson  was  convicted 
of possessing a firearm as a felon. The only contested issue at 
trial  was  whether  he  possessed  the  gun;  that  the  gun  had 
been in interstate commerce and Henderson’s status as a fel‐
on  were  undisputed.  See  18  U.S.C.  §  922(g)(1).  This  appeal 
also presents a single issue: whether the district court abused 
its  discretion  in  excluding  an  out‐of‐court  statement  of  an 
2                                                        No. 13‐1736 

unavailable declarant regarding the gun that Henderson was 
charged with possessing?  
     On  August  10,  2010,  at  around  10:30  p.m.,  Henderson 
was driving a van accompanied by a passenger, Dexter Rog‐
ers.  The  van  was  owned  by  Elberto  Rosado,  Rogers’  room‐
mate. Chicago police officers Jason Bala and William O’Brien 
stopped the van for failing to signal a turn. Both officers tes‐
tified  that,  as  they  approached  the  van,  they  observed  the 
driver furtively leaning forward and moving his right hand 
along his waistband toward the small of his back. The offic‐
ers  ordered  the  occupants  of  the  van  to  show  their  hands, 
and the occupants complied. Henderson did not have a gun 
in his hands. The officers ordered Henderson and Rogers out 
of the van and handcuffed them.   
    After  Henderson  was  out  of  the  van,  Officer  Bala  ob‐
served the handle of a handgun extending up from between 
the  driver’s  seat  and  seatback.  (The  rest  of  the  gun  was 
tucked  in  between  the  seat  and  back.)  Bala  alerted  Officer 
O’Brien to the gun. O’Brien testified that he could see about 
two  inches  of  the  butt  of  the  gun  protruding  from  the  seat. 
(At oral argument, counsel confirmed that the front seats of 
the  van  were  bucket  seats.)  Fingerprints  were  found  on  the 
gun, but an analyst testified that it could not be determined 
whose  prints  they  were.  During  a  pat  down  of  Rogers,  the 
officers found straws containing suspected cocaine. Hender‐
son and Rogers were arrested. 
    They  were  interviewed  at  the  police  station.  Two  other 
police officers testified that when Henderson was asked why 
he  had  the  gun,  he  stated  that  he  was  unfamiliar  with  that 
neighborhood  or  gangs  in  the  neighborhood  and  had  the 
gun for protection. Henderson disputes that he made such a 
No. 13‐1736                                                             3 

statement and offered  evidence that he grew  up in the area 
and has two children who live with their mother in the area. 
The  interview  was  not  recorded;  no  written  statement  was 
taken from Henderson. Rogers was not asked about the gun 
found in the van but he did pull a clear, knotted plastic bag 
from  his  genital  area.  The  bag  contained  smaller  zip  lock 
bags containing a white powdery substance suspected to be 
crack cocaine. 
    Rosado  was  interviewed  by  the  government  twice  in 
January 2011, and then he testified before the grand jury that 
the gun was not his, he did not put it in the van, and he had 
no  idea  where  it  had  come  from.  On  March  5,  2012,  one 
week before trial, Rosado stated for the first time to the gov‐
ernment that he had visited Rogers in jail a few weeks after 
Rogers’  arrest  and  asked  him  what  had  happened.  Accord‐
ing  to  Rosado,  Rogers  said  that  he  just  found  the  gun  and 
kept  it,  brought  it  into  the  van,  and  was  going  to  take  it  to 
the  residence  that  he  and Rosado shared.  Rosado remarked 
that what Rogers said did not make any sense, but he didn’t 
question  Rogers  about  it  further.  Rosado  had  met  with  the 
defense  before  the  March  interview  with  the  government 
and had never mentioned Rogers’ supposed statement about 
the gun.  
    The  government moved  to  exclude Rosado’s anticipated 
testimony  about  Rogers’  alleged  statement  as  inadmissible 
hearsay. Henderson argued that the testimony was admissi‐
ble  under  Rule  804(b)(3)  as  a  statement  against  penal  inter‐
est.  (If  called  to  testify,  Rogers,  a  convicted  felon,  would 
plead the  Fifth Amendment regarding his possession of the 
gun.) The district court granted the motion. The court found 
first that “the Statement is incredible on its face. Henderson 
4                                                         No. 13‐1736 

has not presented any reasonable explanation to show that it 
is  plausible  that  Rogers  found  a  loaded  gun  on  the  street.” 
The court also found that “even if the Statement was made, 
the totality of the circumstances indicates that the Statement 
was  made  to  help  Henderson  out.”  Furthermore,  the  court 
determined that Henderson had “failed to point to sufficient 
corroborating  evidence  to  suggest  that  the  Statement  is 
trustworthy.”  Therefore,  it  concluded  Henderson  had  not 
satisfied  Federal  Rule  of  Evidence  804(b)(3)’s  corroboration 
requirement  and  excluded  the  statement.  At  the  conclusion 
of  the  trial,  the  jury  returned  a  guilty  verdict.  Henderson 
contends that the exclusion of Rosado’s testimony was erro‐
neous, thereby justifying a new trial. 
    We  review  the  district  court’s  evidentiary  rulings  for  an 
abuse  of  discretion.  United  States  v.  Jones,  600  F.3d  847, 
853 (7th  Cir.  2010).  “The  district  court’s  determination  as  to 
the  trustworthiness  of out‐of‐court statements is ‘entitled to 
considerable deference’ and should be upheld unless ‘clearly 
erroneous.’”  Id.  (quoting  United  States  v.  Jackson,  540  F.3d 
578,  587  (7th  Cir.  2008)).  Although  hearsay  is  generally  ex‐
cluded  from  evidence,  Rule  804(b)(3)  authorizes  its  admis‐
sion  where  (1)  the  declarant  is  unavailable  as  a  witness,  (2) 
the  statement  was  against  the  declarant’s  interest  when 
made, and (3) if the statement is offered to exculpate the de‐
fendant, “corroborating circumstances … clearly indicate its 
trustworthiness.” Fed. R. Evid. 804(b)(3); see also United States 
v.  Hall,  165  F.3d  1095,  1112  (7th  Cir.  1999)  (“Rule  804(b)(3) 
expressly  requires  the  exclusion  of  out‐of‐court  statements 
offered to exculpate the accused unless there are corroborat‐
ing  circumstances  that  ‘clearly  indicate’  the  trustworthiness 
of the statement”). The rule’s corroboration  requirement re‐
flects “a long‐standing concern … that a criminal defendant 
No. 13‐1736                                                           5 

might get a pal to confess to the crime the defendant was ac‐
cused of, the pal figuring that the probability of his actually 
being  prosecuted  either  for  the  crime  or  for  perjury  was 
slight.”  United  States  v.  Silverstein,  732  F.2d  1338,  1346  (7th 
Cir. 1984).   
    Henderson  contends  that  the  district  court  erred  in  ex‐
cluding  Rogers’  hearsay  statement  because  corroborating 
circumstances  clearly  suggest  that  the  statement  was  trust‐
worthy.  The  government  responds  that  the  court  properly 
found that Henderson offered nothing to corroborate the re‐
liability of the statement and that the statement was incredi‐
ble on its face.  
     Henderson’s brief raises a question about Rule 804(b)(3)’s 
corroboration requirement. Does the rule require corrobora‐
tion  of  the  content  of  the  hearsay  statement  or  the  fact  that 
the statement was made, or both? The advisory committee’s 
note  instructs  that  “[t]he  requirement  of  corroboration 
should  be  construed  in  such  a  manner  as  to  effectuate  its 
purpose of circumventing fabrication.” Fed. R. Evid. 804 ad‐
visory  committee’s  note  (1972).  This  may  seem  to  suggest 
that  corroboration  is  required  for  both.  See  5  Clifford  S. 
Fishman & Anne T. McKenna, Jones on Evidence § 36:88 (7th 
ed. 2012). Either the fact of the statement itself or its content 
is susceptible to fabrication. See Advisory Committee’s Notes to 
Proposed  Rules,  Rules  of  Evidence  for  United  States  Courts  and 
Magistrates,  56  F.R.D.  183,  327  (1972)  (explaining  that  “one 
senses  in  the  decisions  a  distrust  of  evidence  of confessions 
by  third  persons  offered  to  exculpate  the  accused  arising 
from suspicions of fabrication either of the fact of the making 
of  the  confession  or  in  its  contents,  enhanced  in  either  in‐
stance  by  the  required  unavailability  of  the  declarant”). 
6                                                      No. 13‐1736 

However,  “[a]s  a  matter  of  standard  hearsay  analysis,  the 
credibility of the in‐court witness regarding the fact that the 
statement  was  made  is  not  an  appropriate  inquiry.”  2  K. 
Broun, McCormick on Evidence § 319 (6th ed. 2006) (footnotes 
omitted).  “Indeed,  the  Advisory  Committee’s  Note  to  the 
2010  amendment  stated  that  ‘the  credibility  of  the  witness 
who relates the statement is not a proper factor for the court 
to  consider  in  assessing  corroborating  circumstances.’”  Id. 
The note explains that “[t]o base admission or exclusion of a 
hearsay  statement  on  the  witness’s  credibility  would  usurp 
the  jury’s  role  of  determining  the  credibility  of  testifying 
witnesses.”  Fed.  R.  Evid.  804  advisory  committee’s  note 
(2010).  The  question  of  whether  the  declarant  made  the 
statement  implicates  the  testifying  witness’s  credibility; 
making  credibility  determinations  is  a  role  reserved  to  the 
jury.    
    We have stated that “Rule 804(b)(3) does not require that 
the  statements  themselves  be  clearly  corroborated.”  United 
States v. Garcia, 986 F.2d 1135, 1141 (7th Cir. 1993). The rule 
requires  only  that  corroborating  circumstances  clearly  indi‐
cate the trustworthiness of the statement. Id. “[T]he corrobo‐
ration  requirement  …  is  a  preliminary  question  as  to  the 
admissibility of evidence.” Id. The district judge need not be 
“completely convinced” of the truth of the statement for the 
statement to be admissible. Id.  
     It has been observed that:  
            In the law of evidence, corroboration of tes‐
        timony just means that there is some evidence 
        besides the testimony itself to indicate that the 
        testimony  is  trustworthy—not  that  it  is  neces‐
        sarily true, but (when it is a hearsay statement) 
No. 13‐1736                                                         7 

       that  it  is  sufficiently  worthy  of  belief  to  have 
       value  as  evidence  despite  the  impossibility  of 
       subjecting  the  declarant  to  the  fires  of  cross‐
       examination. For the corroboration to “clearly” 
       indicate  the  trustworthiness  (though,  again, 
       not  necessarily  the  truth)  of  the  out‐of‐court 
       statement requires a more probing inquiry, for 
       example into the motive of the declarant to lie. 
United  States  v.  Amerson,  185  F.3d  676,  691  (7th  Cir.  1999) 
(Posner,  J.,  dissenting)  (citations  omitted).  Corroboration 
may  be  supplied  by  independent  evidence  supporting  the 
statement  itself,  or  by  the  circumstances  in  which  the  state‐
ment  was  made  suggesting  that  the  statement  is  trustwor‐
thy, or both. See, e.g., United States v. Butler, 71 F.3d 243, 253 
(7th  Cir.  1995)  (considering  whether  there  was  “direct  evi‐
dence  which  corroborates  [the  declarant’s]  exculpatory 
comments” and then considering whether “the circumstanc‐
es surrounding [the declarant’s] statement … buttress[ed] its 
trustworthiness”); 5 Christopher B. Mueller & Laird C. Kirk‐
patrick, Federal Evidence, § 8:131 (3d ed. 2007) (“Certainly the 
[corroboration] requirement is satisfied by independent evi‐
dence  that  directly  or  circumstantially  tends  to  prove  the 
points  for  which  the  statement  is  offered.”).  Thus,  although 
not  required,  corroboration  of  the  content  of  the  hearsay 
statement may indicate that the statement is trustworthy. See 
Michael  H.  Graham,  7  Handbook  of  Federal  Evidence  §  804:3 
(7th ed. 2012) (collecting cases). 
    Henderson  has  not  satisfied  Rule  804(b)(3)’s  corrobora‐
tion  requirement.  First,  as  the  district  court  found,  Rogers’ 
statement that he found a loaded gun somewhere is implau‐
sible.  A  court  can  consider  the  statement  itself  in  determin‐
8                                                          No. 13‐1736 

ing whether it is sufficiently worthy of belief. See Handbook of 
Federal  Evidence  §  804:3  (“The  information  within  the  state‐
ment itself may also be considered as an element of corrobo‐
ration. Is the statement so contradictory as to be not credita‐
ble?”)  (quotation  marks  omitted).  “[S]pecious  assertions  … 
lack  corroboration  and  should  be  excluded.  On  the  other 
hand, if a declarant is tied to the time and place of the crime 
and the statement has substantial plausibility, the corrobora‐
tion  requirement  has  been  met.”  Id.  (quotation  marks  omit‐
ted).  Rogers  was  in  the  van  when  the  gun  was  discovered, 
which ties him to the time and place of the crime. Nonethe‐
less,  his  claim  to  have  found  the  loaded  gun  somewhere 
lacks  substantial  plausibility.  The  implausibility  of  Rogers’ 
statement is buttressed by the evidence of where the officers 
found  the  gun—wedged  in  the  driver’s  (Henderson’s)  seat. 
It would make little sense for Rogers, the passenger, to place 
the  gun  there,  as  opposed  to  another,  more  accessible  loca‐
tion  in  the  van,  if  he  intended  to  take  it  home.  Moreover, 
Rogers’  statement  was  utterly  lacking  in  factual  detail:  He 
did  not  state  where  he  found  the  gun  or  when  he  found  it; 
nor did he identify the type of gun he found. This lack of de‐
tail suggests that Rogers was fabricating. See, e.g., Long‐Gang 
Lin v. Holder, 630 F.3d 536, 543 (7th Cir. 2010) (“A lack of de‐
tail  is  a  ‘major  clue’  that  someone  is  lying.”);  Jean  R.  Stern‐
light  &  Jennifer  Robbennolt,  “Good  Lawyers  Should  Be 
Good Psychologists: Insights for Interviewing and Counsel‐
ing  Clients,”  23  Ohio  St.  J.  on  Disp.  Resol.  437,  488 
(2008) (“Liars  tend  to  offer  fewer  details  [than  truth  tell‐
ers]”). 
    In addition, there is no independent evidence to corrobo‐
rate  the  content  of  Rogers’  statement.  No  fingerprint  evi‐
dence was offered to show that Rogers had handled the gun. 
No. 13‐1736                                                        9 

And  Henderson  presented  no  testimony  from  any  witness 
who was with Rogers when he allegedly found the gun. Nor 
was  there  any  testimony  that  anyone  had  seen  Rogers  with 
the  gun.  There  was  no  evidence  that  Rogers  repeated  his 
statement  about  finding  the  gun  to  anyone  other  than  Ro‐
sado.  Such  evidence  could  buttress  the  statement’s  reliabil‐
ity. We recognize that Henderson is not required to provide 
corroborating  evidence  of  the  information  in  Rogers’  state‐
ment;  however,  the  lack  of  such  evidence  is  a  circumstance 
the district court could consider in determining whether the 
statement was sufficiently trustworthy as to be admissible. 
    Henderson  argues  that  application  of  the  factors  identi‐
fied in United States v. Jackson for consideration when deter‐
mining  whether  corroborating  circumstances  exist  suggests 
that  testimony  about  Rogers’  statement  was  admissible. 
Even if a few of the factors lend some corroboration to Rog‐
ers’ statement—Rogers’ statement was voluntary, not calcu‐
lated  to  curry  favor  with  authorities;  and  there  is  no  evi‐
dence that Rogers gave conflicting statements, see 540 F.3d at 
589–90, the district court determined that another one of the 
factors  cut  the  other  way:  namely,  the  relationship  between 
the  declarant  (Rogers)  and  the  exculpated  party  (Hender‐
son).  Henderson  challenges  the  court’s  determination  that 
the totality of the circumstances suggested Rogers made the 
statement  to  “help  Henderson  out.”  He  argues  that  at  the 
time  of  the  statement—weeks  after  he  and  Rogers  were  ar‐
rested—Rogers  had  no  idea  whether  Henderson  would  be 
charged with possessing a firearm as a felon. Yet Henderson 
acknowledges that he and Rogers were friends; Rogers could 
have  known  that  Henderson  was  a  convicted  felon.  And 
Rogers, also a convicted felon, would have known that a fel‐
on’s possession of a firearm is a crime. Thus, there is reason 
10                                                         No. 13‐1736 

to  believe  that  Rogers  might  think  Henderson  would  be 
charged with possessing the firearm found wedged between 
the seat and back of the seat in which Henderson was sitting 
when it was found by law enforcement.  
     This  conclusion  is  buttressed  by  the  officers’  testimony 
that they observed the driver’s furtive movements of leaning 
forward and moving his right hand along his waistband to‐
ward  the  small  of  his  back.  This  testimony  raises  the  infer‐
ence that Henderson was attempting to conceal the gun from 
the officers. Common sense suggests that he was attempting 
to  conceal  the  gun  because  he  had  something  to  hide.  Be‐
cause  Rogers  was  right  there  in  the  passenger  seat,  he  too 
should have been aware of Henderson’s movements and at‐
tempted  concealment  that  suggested  a  motive  to  hide  the 
gun from law enforcement. Therefore, we find no clear error 
in  the  district  court’s  determination  that  the  totality  of  the 
circumstances  suggest  that  Rogers  made  the  statement  to 
help Henderson out. 
    United  States  v.  Hatfield,  591  F.3d  945  (7th  Cir.  2010),  on 
which  Henderson  relies,  does  not  support  admissibility  in 
this  case.  In  Hatfield,  the  defendants  attempted  to  introduce 
the  hearsay  statements  of  a  man  who  claimed  that  he  and 
three other people had committed one of the pharmacy bur‐
glaries of which the defendants were charged. There was no 
suggestion  that  the  declarant  knew  any  of  the  defendants. 
The  declarant’s  statement  was  corroborated  by  the  fact  that 
he had called 911 while the burglary was in progress and in 
his  initial  statement  to  police,  he  had  said  that  someone 
broke into the pharmacy by shattering the glass on the front 
door; this was evidence that the declarant was present at the 
burglary. Id. at 953. We concluded that the hearsay statement 
No. 13‐1736                                                          11 

was  sufficiently  trustworthy  and  should  have  been  admit‐
ted. Id. 
     In contrast, Rogers and Henderson are friends and Hen‐
derson  has  offered  next  to  nothing  to  corroborate  Rogers’ 
statement that he found the gun somewhere, brought it into 
the van, and intended to take it home. Although Rogers was 
traveling in the van with Henderson, that fact is merely con‐
sistent  with  rather  than  clearly  corroborative  of  his  state‐
ment. See Butler, 71 F.3d at 253 (concluding that fact the de‐
clarant was in the room where guns were found did not cor‐
roborate  exculpatory  parts  of  declarant’s  statement  that  the 
defendant  was  not  in  the  room  and  that  the  police  planted 
the guns); Silverstein, 732 F.2d at 1347 (concluding that mere 
opportunity  and  ability  to  commit  murder  to  which  declar‐
ant  confessed  was  not  clearly  corroborative  of  confession 
“but merely consistent with it” where statement did not con‐
tain  facts  that  only  the  murderer  could  have  known  and 
where  there  was  no  other  evidence  linking  declarant  to  the 
crime). Henderson takes certain language from United States 
v.  Garcia,  897  F.2d  1413  (7th  Cir.  1990),  out  of  context.  Con‐
trary to his assertion, it is not enough for him to show “some 
corroborative evidence,” id. at 1421, of Rogers’ statement; he 
is required to show “that corroborating circumstances clearly 
indicate  the  trustworthiness  of  [the  statement,”  id.  at  1420 
(emphasis added). He has not satisfied this requirement.  
    Therefore, the district court did not commit clear error in 
determining that Henderson failed to point to corroborating 
circumstances  that  clearly  indicate  Rogers’  hearsay  state‐
ment was trustworthy. Accordingly, the court did not abuse 
its discretion in excluding that statement.  
    The district court’s judgment is AFFIRMED.